Citation Nr: 1513616	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-42 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) and myofascial pain syndrome of the lumbar spine, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and F.A.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1995 to July 1999.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2008 rating decision of the VA Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Travel Board hearing in April 2012.  A transcript of this hearing is of record and has been reviewed.

The issue on appeal was previously remanded by the Board in October 2014 for further evidentiary development of requesting a supplemental medical opinion regarding the Veteran's DDD of the lumbar spine.  This was accomplished, and the claim was readjudicated in a January 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that in a September 2014 rating decision, the RO granted service connection for lumbosacral strain.  Accordingly, the current spine issue on appeal will not address the Veteran's lumbosacral strain diagnosis.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDINGS OF FACT

1.  The Veteran has currently diagnosed DDD and myofascial pain syndrome of the lumbar spine.

2.  The Veteran's currently diagnosed lumbar spondylosis and spondylolisthesis are the result of lumbar DDD, and are not separate conditions.

3.  DDD and myofascial pain syndrome of the lumbar spine were not incurred in service and are not etiologically related to service.

4.  DDD and myofascial pain syndrome of the lumbar spine are not caused or permanently aggravated by a service-connected disability, including the lumbar strain, left knee, and left foot disabilities.


CONCLUSION OF LAW

The criteria for service connection for DDD and myofascial pain syndrome of the lumbar spine, to include as secondary to a service connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in June 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, the April 2012 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claim in July 2008, February 2010, July 2013, February 2014, May 2014, and December 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, taken together, the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's reported in-service injuries, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of DDD of the lumbar spine, spondylolisthesis, and myofascial pain syndrome, are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis for Direct Service Connection 

The Veteran essentially contends that he has a back disorder of service onset for which service connection should be granted.  

The Board finds that the Veteran has a current diagnosis of DDD and myofascial pain syndrome of the lumbar spine.  See February 2010 and May 2014 VA examination reports.  In the May 2014 VA examination report, the examiner also diagnosed the Veteran with lumbar spondylosis and spondylolisthesis; however, these conditions were noted to be as a result of the lumbar DDD, and were not separate conditions.  Accordingly, the Board finds that the Veteran's lumbar spondylosis and spondylolisthesis are incorporated into the diagnosis of lumbar DDD.

Next, the Board finds that the Veteran's lumbar spine disorders were not incurred in service and are not otherwise related to service.  The Board observes that the Veteran was seen on several occasions during active duty for back complaints.  At service separation in May 1999, the Veteran reported that he had recurrent back pain; however, a clinical evaluation of the Veteran's spine was normal.  See May 1999 Report of Medical Examination.  

The evidence includes a July 2008 fee-based examination where the Veteran underwent x-rays of the lumbar spine and a physical examination.  The physician diagnosed the Veteran with DDD of the lumbar spine and spondylolisthesis.  An opinion as to the etiology of the Veteran's spine disorders was not provided.  

In a September 2009 treatment record from Dr. J.M., it was noted that he Veteran had gone to sick call multiple times in service for low back pain.  Since service, 
Dr. J.M. noted that the Veteran had been diagnosed with spondylolisthesis and spondylolysis.  According to Dr. J.M., the Veteran's chronic lumbar pain was a direct result of his spinal conditions.  An opinion as to whether the Veteran's spinal conditions were related to service was not rendered. 

The Veteran was afforded a VA spine examination in February 2010.  During the evaluation, the Veteran reported that he injured his lower back in the service.  He
stated that he sustained several falls and pain in his back after marches with full
packs and weapons.  The Veteran also noted that he fell while climbing a hill.  After reviewing x-ray findings, the examiner diagnosed the Veteran with myofascial lumbar syndrome with a grade I spondylolisthesis.  The examiner then opined that the Veteran's current conditions were less likely than not associated with service as he had no history of a hyperextension injury to explain his grade I spondylolisthesis.  Therefore, the Veteran's spine disabilities were noted to be "likely" congenital.  The examiner further explained that a mild spondylolisthesis in and of itself did not cause back problems and his diagnosed lumbar strain in service would have resolved within a few weeks time period.  His current conditions, therefore, were less likely than not related to service and more likely than not related to deconditioning due to physical inactivity and being overweight.  

The Veteran submitted a May 2013 private evaluation from Dr. J.M.  However, this examination diagnosed the Veteran with a low back strain, for which the Veteran has already been service-connected.  Accordingly, the Board finds that this medical opinion is not relevant to the current issue of service connection for DDD, spondylolisthesis, and myofascial pain syndrome of the lumbar spine.

The Veteran attended a VA examination in July 2013.  The examiner noted that the Veteran had lumbar pain, reduced range of motion, and radicular symptoms and signs.  However, x-rays were negative for any forms of arthritis or bony findings.  The VA examiner then diagnosed the Veteran with myofascial pain syndrome of the lumbar spine.  After a review of the evidence of record and an interview with the Veteran, the July 2013 VA examiner noted the following:
"The Veteran's STRs report three episodes of Thoracic Lumbar Strain from 1997 to 1998.  There is no further report of any back complaints until the Veteran's Separation Physical in May of 1999 when he reports recurrent back pain in his history but his physical exam findings are negative.  In July of 1999 he reports repeated back strains but states his
back complaints were minor.  In 2002, being out of the military for 2 years, he denies any back pain on a yearly report of medical history.  In 2003 he reports to his private physician, Dr. McCray with a complaint of back pain, but once again the physical exam findings are negative.  There
are no other complaints of back pain until a letter composed by Dr. McCray in 2009 where he reports that the Veteran has Spondylolisthesis and Spondylolysis, but he has no xrays to substantiate his historical report and no previous records from his private practice to substantiate this diagnosis.  In 2013, Dr. McCray reports a diagnosis of thoraci and lumbar strain. Once again, there are no xrays and his claims of a chronic thoraic and lumbar problem with radiculopathy are not supported by medical documentation.
      
After reviewing the medical evidence from the STRs and the Veteran's Private Treatment records, the Veteran's back condition during military service is consistent with two episodes of lumbar strain and one episode of throacic strain.  His referrence at separation were to the three separate injuries that resolved each one on their own and were not linked or indicative of a chronic problem.  The lack of findings on his
separation physical and the denial of any problems 3 years later on his 2002 Report of Medical History confirm this.  Additionally, the Veteran's private medical records support this as well since the physical exam finding in 2003 were negative and there is not another complaint for 6 years.  In summation, the Veteran's medial records do not support a single chronic thoracic or lumbar medical condition, but rather a series of acute episodes of thoraic and lumbar strains some of which are severe enough to cause nerve involvement.  Considering that 84% of patients will suffer form [sic] an acute form of back pain at some time in their lives, this is the most likely conclusion to the Veteran's back complaints.
The Veteran's Comp and Pen exam is significant for lumbar pain, reduced range of motion and radicular symtpoms and positive signs of radiculopathy.  However, the xrays are negative for degenertive disc disease and read negative for any bony findings.  Taking the exam and xrays into account, the Veteran's current back complaints are consistent with Myofascial Pain Syndrome of the Lumbar Spine.  To link this
      conidition [sic] to his back complaints during military service, would be
      speculation at best."

Based on this reasoning, the July 2013 VA examiner opined that the Veteran's myofascial pain syndrome of the lumbar spine was not at least as likely as not related to service.  The Board finds the July 2013 VA medical opinion to be probative as to whether the Veteran's diagnosed myofascial pain syndrome of the lumbar spine is related to service.  The examiner reviewed the evidence of record, performed a physical examination, and provided an opinion supported by a well-reasoned rationale.  

Pursuant to the Board's January 2014 remand, the July 2013 VA examiner provided an addendum opinion in order to clarify the nature and etiology of the Veteran's back condition.  In a February 2014 opinion, the examiner stated that, although there was a conflict of opinion concerning the diagnosis of spondylolisthesis, the fact remained that there was no documentation of this condition or his current diagnoses of myofascial lumbar pain syndrome and lumbar radiculopathy in service treatment records and no exam findings consistent with this diagnosis during military service or after service.  The examiner further noted the following:
	
	
      "The Veteran reported a 13 year history of back pain
in his 2008 comp and pen exam, but the STRs have two episodes of lumbar strain in 1997 and 1998 and one of thoracic strain in 1998.  He reported on interfere with his duties.  His exam at that time was negative.  In 2002 he denied any back problems at all and his exam, once again, was negative.  The documentation does not support a chronic lumbar problem.  Given that the Veteran's questionable diagnosis of Spondylolisthesis did not occur until 2008-9 years after separation, it would be speculation to say he had this or any other chronic back problem is related to service since the medical documentation to establish a chronic back problem is not in the records and the Veteran denied it on one occasion 3 years post service.  It is compelling to try and link the Veteran's current back complaints with his history in the Marine Corp as an Infantry Corpsman since it is well documented in the medical literature that prolonged lifting and carrying heavy loads will place the back at risk for chronic back conditions such as arthritis.  However, the
argument remains, if the Veteran had suffered a musculoskeletal back condition secondary to his military duties, why is there not more compelling evidence in the STRs, especially since he has no record of serving in a combat area where records are frequently lost or ill documentation occurs secondary to mission completion.  Finally, he reports in 2002 that he denies any back complaints and his exam was negative."

In sum, the February 2014 VA examiner stated that there was no documentation in service treatment records or post-service records to substantiate a chronic back problem related to military service until 2008 or 2009, well after separation from service.  The examiner then opined that, without documentation, the current diagnoses of "Myofascial Pain, possible Spondylolisthesis or Lumbar Radiculopathy cannot be linked to his military service without speculation."
The Board finds the February 2014 VA medical opinion to be probative as to whether the Veteran's diagnosed myofascial pain syndrome, spondylolisthesis, and lumbar radiculopathy were related to service.  The examiner reviewed the evidence of record and provided an opinion supported by a well-reasoned rationale.  

The evidence also includes a May 2014 VA examination, where the examiner diagnosed the Veteran with chronic thoracolumbar strain and lumbar DDD with secondary bilateral radiculopathy.  The examiner also noted that the Veteran's lumbar spondylosis and spondylolisthesis were the result of the lumbar degenerative disease, and were not separate conditions.  The examiner provided a positive nexus opinion to service for the thoracolumbar spine strain.  As for the diagnosis of DDD of the lumbar spine, the examiner noted the following:

"No signs of radicular or degenerative lumbar disease are found while the veteran was in active military service.  I find no evidence of lumbar degenerative disease during the year following discharge from service.  The incidence of degenerative disease of the lumbar spine in the veteran's age group at the time of discharge is exceedingly small, less than one pecent.  The lumbar degenerative disease was first documented some 9 years after discharge from service.  No imaging was consisdered necessary at any of the episodes noted in the STRs.  The most severe, was a fall on a hill during a rucksack march.  He was seen for this in clinic 6 days after the injury, visit dated 15 Jan 1998."

Based on these reasons, the May 2014 examiner opined that it was less likely as not that the current lumbar DDD with radiculopathy (which includes spondylosis and spondylolisthesis) was caused or the result of service.  The Board finds the May 2014 VA medical opinion to be probative as to whether the Veteran's diagnosed DDD with radiculopathy is related to service.  The examiner reviewed the evidence of record and provided an opinion supported by a well-reasoned rationale.

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's currently diagnosed DDD (which includes spondylolisthesis) and myofascial lumbar pain syndrome of the lumbar spine were incurred in or are otherwise related to service.  The February 2010, May 2013, July 2013, February 2014, and May 2014 VA medical examiners opined that the Veteran's lumbar spine disorders, diagnosed as DDD and myofascial lumbar pain syndrome of the lumbar spine were not related to service. 

In making this determination, the Board has considered the Veteran's statements asserting that his lumbar spine disorders are related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of DDD, spondylolisthesis, and/or myofascial lumbar pain syndrome of the lumbar spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  DDD, spondylolisthesis, and myofascial lumbar pain syndrome are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current DDD, spondylolisthesis, and myofascial lumbar pain syndrome of the lumbar spine are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.  As such, the Board finds that the medical opinions discussed above outweigh the Veteran's lay assertions of a nexus to service.

As noted above, the Veteran has already been granted service connection for lumbosacral strain as it was found to be related to service.  The evidence of record, however, does not weigh in favor of a finding that the Veteran's DDD (which includes spondylolisthesis) and myofascial lumbar pain syndrome of the lumbar spine were incurred in or are otherwise related to service.  Accordingly, service connection for DDD and myofascial lumbar pain syndrome of the lumbar spine is not warranted on a direct basis.

Analysis for Secondary Service Connection

The Veteran also contends that his lumbar spine disorders may be secondary to his service-connected disabilities.  The record reflects that service connection is in effect for left first metatarsalphalangeal joint disability, left knee strain, and lumbar strain.  The Veteran indicates that left great toe disability results in some gait impairment.  Essentially, the Veteran contends that his lumbar spine DDD is related to service, or alternatively, secondary to the service-connected disabilities. 

The evidence addressing the secondary theory of entitlement includes the July 2013 VA examination discussed in detail in the previous section.  Regarding secondary service connection, the July 2013 VA examiner stated that the Veteran was service-connected for a left knee and left foot disability.  According to the examiner, however, there was no medical evidence to support an abnormal gait secondary to a foot strain as a cause for myofascial lumbar pain syndrome.  Therefore, the examiner opined that it was not at least as likely as not that the Veteran's myofascial lumbar pain syndrome was "secondarily" connected to his service-connected left knee and left foot disabilities. 

The July 2013 examiner further opined that it was not at least as likely as not that the Veteran's myofascial lumbar pain syndrome was aggravated by the service-connected left knee and left foot strain.  In support of this opinion, the examiner noted that there was no medical evidence to support an abnormal gait from a knee strain or from chondromalacia as a cause of or aggravating factor for myofascial pain syndrome of the lumbar spine since knee and foot strains along with abnormal gaits are not listed as a risk factor or aggravating factor of myofascial syndrome.  Instead, aggravating risk factors were noted as improper resting, sitting, or working positions, strain from repetitive tiring tasks, structural disorder such as flat feet, and psychological factors.

A medical opinion was also obtained in May 2014 to assist in determining whether the Veteran's lumbar spine DDD was caused or aggravated by the service-connected lumbar strain disability.  The examiner interviewed the Veteran, reviewed the evidence of record, and performed a physical examination.  According to the examiner, there was no medical authority or peer reviewed medical literature which supported the contention that a lumbar strain could be causative to or aggravate lumbar degenerative disease.  The Veteran's gait was biomechanically normal.  Further, the examiner explained that lumbar degenerative disease was the result of chronic weight bearing on the lumbar disc mechanism and was generally notable on x-ray by age 40.  The examiner further stated that the Veteran's current lumbar degenerative disease progressed throughout his lifetime.  Based on this reasoning, the VA examiner opined that it was less likely as not that the current lumbar DDD with radiculopathy was caused or aggravated by the service-connected thoracolumbar spine disability.  

Pursuant to the most recent October 2014 Board remand, another VA medical opinion was obtained in December 2014 to address whether the Veteran's DDD of the lumbar spine was caused or aggravated by his service-connected left foot and knee disabilities.  In a December 2014 VA medical opinion, the examiner stated that he knew of no medical authority or peer reviewed medical literature which supported the contention that either a left foot sprain with DJD or a left knee strain could be "causative to or aggravate" the progression of lumbar degenerative disease regardless of gait.  According to the VA examiner, lumbar degenerative disease is the result of a lifetime of weight bearing on the lumbar disc mechanism, and is unaffected by lower extremity disease or injury or gait.

The Board notes that the July 2013, May 2014, and December 2014 VA examiners did not render an opinion as to whether lumbar spondylosis and spondylolisthesis were caused or aggravated by the by the service-connected lumbar strain disability or by the service-connected left knee and left foot strain disabilities; however, the Board finds that a remand for such an opinion is not warranted.  As discussed above, the May 2014 VA examiner noted that the Veteran's lumbar spondylosis and spondylolisthesis were the result of the lumbar degenerative disease, and were not separate conditions.  As such, the Board finds that the diagnoses of lumbar spondylosis and spondylolisthesis are included in the lumbar spine DDD diagnosis. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's DDD (which includes spondylolisthesis) and myofascial lumbar pain syndrome of the lumbar spine are caused or aggravated by a service-connected disability.  When reviewed in concert, the July 2013, May 2014, and December 2014 VA medical examiners opined that the Veteran's lumbar spine disorders, diagnosed as DDD and myofascial lumbar pain syndrome, were not caused or aggravated by a service-connected disability, including a lumbosacral strain disability, left knee disability, and/or the left foot disability.

Again, the Board has considered the Veteran's statements asserting that his currently diagnosed DDD, spondylolisthesis, and myofascial lumbar pain syndrome of the lumbar spine are secondary to his service-connected disabilities.  As discussed above, however, the Veteran is not competent to render a medical opinion regarding the cause of the medically complex disorder of DDD, spondylolisthesis, or myofascial pain syndrome of the lumbar spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

In sum, the Board finds that the weight of the evidence of record is against a finding that the Veteran's DDD or myofascial pain syndrome of the lumbar spine is caused or aggravated by a service-connected disability.  Accordingly, service connection for DDD and/or myofascial pain syndrome is not warranted on a secondary basis. 


ORDER

Service connection for DDD (which includes spondylosis and spondylolisthesis) and myofascial pain syndrome of the lumbar spine, to include as secondary to a service connected disability, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


